TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-09-00300-CV


SSC Wimberly Operating Company, LP; and San Marcos Nursing

and Rehab Center, Inc., Appellants


v.


Texas Department of Aging and Disability Services; and Adelaide Horn, 
Individually and in her Official Capacity as Commissioner of The Texas
Department of Aging and Disability Services, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. D-1-GN-08-002661, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The appellants have filed a motion to dismiss the instant appeal because the district
court's order granting summary judgment does not dispose of all parties and all issues and,
therefore, is not ripe for appeal.  Appellees have filed a response in opposition.  Our review of
the trial court's judgment underlying this appeal confirms that it is not a final judgment because
it does not dispose of all parties.  We therefore grant the appellants' motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1).


					__________________________________________
					Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   August 20, 2009